Exhibit 10.46
Hardee’s Food Systems, Inc.
 
Amendment No. 1
To
Employment Agreement
 
This Amendment No. 1 (the “Amendment”) to Employment Agreement is made effective
as of January 26, 2010, by and between Hardee’s Food Systems, Inc. (the
“Company”) and Robert J. Starke (the “Employee”).
 
RECITALS:
 
A. The Company and the Employee entered into an Employment Agreement dated as of
January 27, 2009 (the “Agreement”).
 
B. The Company and Employee now desire to amend the Agreement as set forth
below.
 
 
AGREEMENT
 
1. Other Compensation and Fringe Benefits.  Section 4(d) of the Agreement is
hereby amended to extend the bonus provided for therein to fiscal year 2011.
 
2. Definitions.  Terms used but not defined in this Amendment shall have the
respective meanings assigned to them in the Agreement.
 
3. Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which shall constitute one
Amendment.
 
4. Terms and Conditions of Agreement.  Except as specifically amended by this
Amendment, all terms and conditions of the Agreement shall remain in full force
and effect.
 
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Amendment is executed by the undersigned as of the date
first written above.
 
 
 

  /s/ Robert J. Starke     Robert J. Starke        


 
 

  CKE Restaurants, Inc.            By: /s/ Andrew F. Puzder     Andrew F.
Puzder,     Chief Executive Officer        